 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Malia Adams

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:18-mj-00623-NJK

12                 Plaintiff,                              STIPULATION TO DISMISS
                                                           PRETRIAL SERVICES PETITION
13          v.
                                                           AND VACATE DETENTION
14   MALIA ADAMS,                                          HEARING

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Chiou, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi A. Ojeda, Assistant Federal Public Defender, counsel for Defendant Malia Adams,
21   to respectfully request that the Pretrial Services violation be dismissed, and the detention
22   hearing currently scheduled for November 12, 2019 at 2:30 pm, be vacated.
23          This Stipulation is entered into for the following reasons:
24          1.     Ms. Adams’ case originated in the District of Columbia. ECF No. 1; see U.S. v.
25   Malia L. Adams, D.C. Superior Court Case No. 2018 CMD 005219. She was arrested in Nevada
26   on a warrant, placed on pretrial supervision, and then absconded. See ECF Nos. 8, 11.
 1           2.     A Petition for Action on Conditions of Pretrial Release (“Pretrial Petition”) was
 2   filed and a warrant was issued by this Court. See ECF No. 8. Ms. Adams was recently arrested
 3   in California on the warrant. See ECF No. 13.
 4           3.     Ms. Adams had a scheduled hearing on November 7, 2019, in the District of
 5   Columbia to resolve the underlying case. She entered a plea of guilty and was sentenced to
 6   time served. A hearing is currently set in this District on the Pretrial Petition on November 12,
 7   2019.
 8           4.     The parties and Pretrial Services Supervisory Officer Erin Oliver believe that
 9   the pending Pretrial Petition is unnecessary because Ms. Adams has resolved the underlying
10   case in the District of Columbia. See U.S. v. Malia L. Adams, D.C. Superior Court Case No.
11   2018 CMD 005219, Judgment.
12           5.     The parties therefore request the Pretrial Petition be dismissed and that the
13   detention hearing on November 12, 2019 be vacated.
14           DATED this 8th day of November, 2019.
15
16    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
17
18        /s/ Heidi A. Ojeda                             /s/ Christopher Chiou
      By_____________________________                 By_____________________________
19    HEIDI A. OJEDA                                  CHRISTOPHER CHIOU
      Assistant Federal Public Defender               Assistant United States Attorney
20
21
22
23
24
25
26
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:18-mj-00623-NJK
 4
                    Plaintiff,                             FINDINGS OF FACT, CONCLUSIONS
 5                                                         OF LAW AND ORDER
             v.
 6
     MALIA ADAMS,
 7
                    Defendant.
 8
 9                                       FINDINGS OF FACT
10           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11   Court finds that:
12           1.     Ms. Adams’ case originated in the District of Columbia. ECF No. 1; see U.S. v.
13   Malia L. Adams, D.C. Superior Court Case No. 2018 CMD 005219. She was arrested in Nevada
14   on a warrant, placed on pretrial supervision, and then absconded. See ECF Nos. 8, 11.
15           2.     A Petition for Action on Conditions of Pretrial Release (“Pretrial Petition”) was
16   filed and a warrant was issued by this Court. See ECF No. 8. Ms. Adams was recently arrested
17   in California on the warrant. See ECF No. 13.
18           3.     Ms. Adams had a scheduled hearing on November 7, 2019, in the District of
19   Columbia to resolve the underlying case. She entered a plea of guilty and was sentenced to
20   time served. A hearing is currently set in this District on the Pretrial Petition on November 12,
21   2019.
22           4.     Ms. Adams has resolved the underlying case. See U.S. v. Malia L. Adams, D.C.
23   Superior Court Case No. 2018 CMD 005219, Judgment. As a result, the Pretrial Petition should
24   be dismissed and the detention hearing on November 12, 2019 should be vacated.
25
26
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-mj-00623-NJK
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     MALIA ADAMS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the detention hearing currently scheduled for

11   Tuesday, November 12, 2019 at 2:30 p.m., be vacated, and that the Petition for Action on

12   Conditions of Pretrial Release (ECF No. 8) be dismissed.and this case closed.

13                     8th day of November, 2019.
            DATED this ___

14
15
                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  2
